DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9 line 3, it is unclear if the recitation “a second end” is intended to reference the earlier recited second end (cl. 8 line 2), or another second end.
Claim 10 is rejected due to its dependence upon claim 9.
Regarding claim 18, it is unclear if the recitation “a shaft” and “a rotatable shaft” are intended to reference the same element, or different elements.  
Claims 19-21 are rejected due to their dependence upon claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2005 022 457 A1 to Konrad.
Re-claim 1, Konrad discloses a dual action magnetic brake, comprising: a rotatable shaft 4; a coil 30 is disposed around portions of the shaft, the coil generates a magnetic field when energized with electrical current; a braking member 36 is disposed proximate to the coil and is coupled to the shaft for rotation together (see figure 4), portions of the braking member 36 are coupled via one or more flexible members 42, the braking member 36 and the one or more flexible members 42 are moveable in response to the presence or absence of the magnetic field to facilitate rotation or non-rotation of the shaft.  The braking members are moved in a radial direction, and the flexible members are compressed or decompressed with operation of the coil.
Re-claim 2, the braking members will radially contract in the presence of the magnetic field and radially expand in the absence of the magnetic field.
Re-claim 4, the coil 30 is wound around a bobbin 28 comprising a ferromagnetic material, see page paragraph 5 of the translation.  The body 28 is disclosed as formed from a magnetic material, of which ferromagnetic (i.e. iron based) is common in the art.
Re-claim 5, the one or more flexible members 42 are compressed in the presence of the magnetic field and decompressed in the absence of the magnetic field.

Re-claim 7, the braking member is positioned directly adjacent the coil, see figure 3.
Re-claim 8, the braking member 36 comprises one or more band portions (see figure 4) each having a first end and a second end,22WO 2019/055644PCT/US2018/050864 the one or more band portions 36 are positioned about the shaft 4 (as part of 10) in an annular arrangement in which the first end of one of the one or more band portions is spaced apart from the second end of an adjacent one of the one or more band portions by a gap.
Re-claim 11, the rotatable shaft 4 is a first, driven shaft that is disposed end-to end relative to a second, drive shaft 2.  Various portions of the driven shaft, such as flange 10, are in an end-to-end relationship with drive shaft 2, see figure 3.
Re-claim 12, the driven shaft 4 and the drive shaft 2 co- rotate in the absence of the magnetic field.  This will occur when the braking member 36 is biased into contact with the drive shaft.
Re-claim 13, the driven shaft 4 is stationary in the presence of the magnetic field.  This will occur when the braking member is drawn into contact with the stationary housing 20, causing the shaft 4 to remain stationary.

Re-claim 15, a second high-friction member or material (or friction surface 32) is disposed on the drive shaft 2.
Re-claims 16 and 17, the apparatus of Konrad is a rotating object, specifically a pump driven by a pulley associated with an engine, or prime mover, see page 3 paragraph 1.
Re-claim 18, Konrad discloses a method of applying a braking force to a (rotatable) shaft 4, the method comprising: disposing a braking member 36 around portions of the rotatable shaft 4, portions of the braking member are coupled via one or more flexible members 42 that are biased in a decompressed state; coupling the braking member to the shaft for rotation together; disposing a coil 30 adjacent to the braking member;  23WO 2019/055644PCT/US2018/050864rotating the (rotatable) shaft when the flexible members are in the decompressed state (i.e. operating as a torque transmission device); and energizing the coil with electrical current to generate a magnetic field, wherein energizing the coil with electrical current moves the braking member and compresses the flexible members to inhibit rotation of the shaft.
Re-claim 19, in response to energizing the coil, the braking member moves towards the coil.
Re-claim 20, in response to energizing the coil, contracting the braking member towards the coil.
Re-claim 21, disposing a drive shaft 2 adjacent to the rotatable shaft and co-rotating the shafts when the flexible members are in the decompressed state.

Claim(s) 1, 3, 4, 7, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 63-57926 A to Osawa.

Re-claim 3, the braking member radially expands in the presence of the magnetic field (see figure 1b) and radially contracts in the absence of the magnetic field (see figure 1a).
Re-claim 4, the coil 12 is wound around a bobbin 10 comprising a ferromagnetic material (note the magnetic field lines and guidance thereof). 
Re-claim 7, the braking member is positioned directly adjacent the coil, see figure 1.
Re-claims 16 and 17, the apparatus of Osawa is a rotating object, specifically a transmission, in that rotating force from shaft 18 can be transmitted to shaft 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrad in view of US 2,052,846 to Ryba.
Re-claim 9, Konrad fail to teach the one or more flexible members comprising a plurality of flexible members that extend across each gap between the first end of the one of the one or more band portions and a second end of the adjacent one of the one or more band portions.
Ryba teach a brake band 1 formation having a gap formed between first and second end portions 5, a flexible member (i.e. spring, see page 2 column 1 lines 23-31) is positioned between the end portions to ensure a release of the brake band.  This brake band could easily substitute for the brake band of Konrad, and as such been provided with at least a plurality of flexible members (i.e. springs) between the end portions, as having a plurality would further ensure proper operation.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having replaced the brake band of Konrad with that of Ryba to have further provided additional flexible elements between the end portions 5 as the additional biasing elements would have further ensured a proper release of the brake band as intended.
Re-claim 10, the one or more flexible members are biased in an extended state to enlarge each gap between the first and second ends of the one or more band portions, when the magnetic field is absent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yew and Carlson each teach a friction band.  Nyquist et al. and Maurice et al. teach a dual action brake apparatus.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 19, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657